NUMBER 13-22-00524-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MATTHEW ANDREW ALLRED,                                                      Appellant,

                                               v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 443rd District Court
                          of Ellis County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Longoria

      Appellant Matthew Andrew Allred attempts to appeal convictions for two counts of

aggravated sexual assault of a child. See TEX. PENAL CODE ANN. § 22.021. On March 11,

2022, the trial court imposed concurrent sentences of life imprisonment. Appellant’s

notice of appeal was filed with the district clerk on October 10, 2022, and was filed with
the Tenth Court of Appeals on October 20, 2022. The Texas Supreme Court subsequently

transferred the appeal to this Court. See TEX. GOV’T CODE ANN. § 73.001.

       On November 2, 2022, the Clerk of this Court notified appellant that it appeared

that the appeal had not been not timely perfected and advised appellant that the appeal

would be dismissed if the defect was not corrected within ten days from the date of receipt

of the Court’s directive. See TEX. R. APP. P. 37.1. In response, appellant filed an amended

notice of appeal stating that appellant was convicted on March 11, 2022, the judgments

were “assessed” on September 29, 2022, and a motion for new trial was filed on October

17, 2022. Appellant subsequently filed a second amended notice of appeal reiterating this

sequence of events and stating that “[b]oth the Court File mark as well as the Presiding

Judge’s signature[s] indicate the Judgment[s were] entered on September 29, 2022.” In

this regard, the judgments bear file-stamped dates of September 29, 2022, and state near

the trial court’s signature line: “Date Judgment Entered: September 29, 2022.”

       This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Guthrie-Nail v. State, 543 S.W.3d 225, 226 (Tex. Crim. App. 2018); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely filed notice of

appeal, a court of appeals does not have jurisdiction to address the merits of the appeal

and can take no action other than to dismiss the appeal for want of jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012); Slaton v. State, 981 S.W.2d 208,




                                             2
210 (Tex. Crim. App. 1998). “The Texas Rules of Appellate Procedure govern the

perfection of appeal.” Smith v. State, 559 S.W.3d 527, 531 (Tex. Crim. App. 2018).

       Texas Rule of Appellate Procedure 26.2(a) prescribes the period of time within

which a defendant in a criminal case must file a notice of appeal in order to perfect the

appeal:

       (a)    By the Defendant. The notice of appeal must be filed:

              (1)    within 30 days after the day sentence is imposed or
                     suspended in open court, or after the day the trial court enters
                     an appealable order; or

              (2)    within 90 days after the day sentence is imposed or
                     suspended in open court if the defendant timely files a motion
                     for new trial.

TEX. R. APP. P. 26.2(a). Therefore, in a criminal case, the defendant must file a notice of

appeal within thirty days after the day sentence is imposed or suspended in open court,

or after the day the trial court enters an appealable order. See id. R. 26.2(a)(1). If the

defendant timely files a motion for new trial, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. R. 26.2(a)(2).

The defendant may obtain an extension of time to file the notice of appeal if, within fifteen

days after the deadline for filing the notice of appeal, the defendant files the notice of

appeal in the trial court and files a motion complying with the Texas Rules of Appellate

Procedure in the appellate court. See id. R. 26.3; see also id. R. 10.5. Thus, a late notice

of appeal may be considered timely if (1) it is filed within fifteen days of the last day


                                              3
allowed for filing, (2) a motion for extension of time is filed in the court of appeals within

fifteen days of the last day allowed for filing the notice of appeal, and (3) the court of

appeals grants the motion for extension of time. See Olivo, 918 S.W.3d at 522.

       When a defendant appeals from a conviction in a criminal case, the time to file a

notice of appeal runs from the date sentence is imposed or suspended in open court, not

from the date sentence is signed and entered by the trial court. See Rodarte v. State, 860

S.W .2d 108, 109 (Tex. Crim. App. 1993) (construing the predecessor to Rule 26.2); Lair

v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d); Roberts

v. State, 270 S.W.3d 662, 663 (Tex. App.—San Antonio 2008, no pet.); Modica v. State,

151 S.W.3d 716, 720 (Tex. App.—Beaumont 2004, pet. ref’d); George v. State, 883

S.W.2d 250, 251 (Tex. App.—El Paso 1994, no pet.). Otherwise, when a criminal

defendant appeals from an “appealable order,” the time to file the notice of appeal is

calendared from the date that order is entered. See Blanton v. State, 369 S.W.3d 894,

904 (Tex. Crim. App. 2012) (discussing appeals from nunc pro tunc orders); O’Conner v.

State, 266 S.W.3d 575, 577 (Tex. App.—Amarillo 2008, pet. ref’d) (explaining that the

calculation of the appellate deadlines is “context dependent” regarding whether the

appeal is calculated from the time sentence is imposed or suspended or from an

appealable order).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that the notice of appeal was not timely filed, and we thus


                                              4
lack jurisdiction over the appeal. See Slaton, 981 S.W.2d 208; Olivo, 918 S.W.2d at 522;

see also Ater v. Eighth Ct. of Apps., 802 S.W.2d 241, 242–43 (Tex. Crim. App. 1991)

(orig. proceeding) (explaining that out-of-time appeals are governed by post-conviction

writs of habeas corpus). Accordingly, we dismiss this appeal for lack of jurisdiction.



                                                               NORA L. LONGORIA
                                                               Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
10th day of November, 2022.




                                             5